Title: Samuel J. Harrison to Thomas Jefferson, 29 May 1811
From: Harrison, Samuel Jordan
To: Jefferson, Thomas


          
            sir
            Richmond May 29. 1811
          
             My Brother advises me today, that Mr Griffin has Applied for a Dft here, for the Bale due you on a/c your Crop of Tobo—This not being our Bargain, I left home without making Such an Arrangement—I expect to be at home on Sunday next when it will give me pleasure to Serve you, by giving the Dft as requested—
          
            Yr Mo ob st
 
            
 S J Harrison
          
        